Citation Nr: 0930475	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  06-22 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1942 to July 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA), 
Regional Office (RO), which continued a non-compensable 
rating for bilateral hearing loss and denied service 
connection for a heart disorder.

The issue of entitlement to a compensable rating for 
bilateral hearing loss is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The competent evidence of record shows that a heart disorder 
did not manifest in service or to a compensable degree within 
a year after service, and that it is not in any way related 
to active service.  


CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated by active 
military service, nor may in-service incurrence be presumed.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Laws and Regulations 

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) 
(2008).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2008).

Service connection may also be granted for certain diseases, 
to include cardiovascular disease, when they are manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309.

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, when "all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred during service."  
See 38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

II.  Analysis 

The Veteran seeks service connection for a heart disorder, 
contending that in June 1970, an exiting examiner mentioned 
that the Veteran had a heart murmur.  (See Notice of 
Disagreement, dated in August 2005).  The Veteran has a 
current diagnosis of coronary artery disease.  

A review of the Veteran's service treatment records does not 
show any treatment of a heart disorder or any cardiovascular 
complaints.  The Veteran's physical examination for flying 
dated in October 1942 shows a normal heart with no murmurs or 
arrhythmias.  The Veteran's treatment records and physical 
examination for flying reports through out the Veteran's 
service show a healthy heart, a normal cardiovascular system, 
a normal heart, no pain or pressure in the Veteran's chest 
and no palpitation or pounding of the heart.  The Veteran's 
service treatment records contain an electrocardiographic 
record dated in March 1970.  The examiner noted a normal 
rhythm.  No treatment records exist which corroborate the 
Veteran's assertion of a murmur being noted prior to his 
separation from service.  

The post service evidentiary record contains no medical 
treatment records or references to a heart disorder until 
1989, when the Veteran received a quintuple coronary artery 
bypass.  The Veteran had an angioplasty in 1995 and underwent 
a pacemaker implantation in April 2000.  

The competent and credible evidence of record fails to 
substantiate the claim of entitlement to service connection.  
The service records show no evidence of a heart disorder 
during service.  In addition to the foregoing, the 
presumptive regulations are not for application, as there is 
no evidence that the heart disorder presented within one year 
of the Veteran's discharge from service.  See 38 U.S.C.A. §§ 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  The 
medical evidence does not show signs of a heart disorder, 
until 1989, almost 20 years after the Veteran's separation 
from service.  A prolonged period without medical complaint 
can be considered, along with other factors, as evidence 
against a claim of service connection.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000). 

Further, as demonstrated, a review of the medical evidence 
fails to show a nexus on which to grant service connection.  
There are no medical opinions that link the Veteran's current 
heart disorder to his service and the evidence shows a lack 
of treatment until many years after the Veteran's separation 
from service.  

In this case, the Board acknowledges that the Veteran engaged 
in combat with the enemy.  The Veteran was awarded the Navy 
Commendation with Combat V.  The Board is also cognizant of 
the Veteran's appellate assertions, maintaining that he has a 
service-related heart disability.  However, 38 U.S.C.A. 
§ 1154(b) does not create a statutory presumption that a 
combat Veteran's alleged disease or injury is service-
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  Rather, it aids the combat Veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.  Here, the lack of a competent 
nexus opinion relating the Veteran's current heart disorder 
to his active service is fatal to his claim.

The Veteran is capable of attesting to his symptomatology; 
however, he, as a layperson, is generally not capable of 
opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status 
generally do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay 
evidence can be competent and sufficient to establish a 
diagnosis of a disorder when (1) a layperson is competent to 
identify the medical disorder, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

While the Veteran is competent to describe the symptoms he 
experiences, he is not competent to diagnose the etiology of 
his current disability.  The Board finds that the evidence 
does not show that it is at least as likely as not that 
coronary artery disease is related to the Veteran's service.  
As the preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the Veteran in March 2005, prior to the 
initial adjudication of the claim.  The letter notified the 
Veteran of what information and evidence must be submitted to 
substantiate a claim for service connection.

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of March 2005, stated that he 
would need to give VA enough information about the records so 
that it could obtain them for him.  He was also told to 
submit any medical records or evidence in his possession that 
pertained to the claims.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the Veteran's service), the Veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim for service connection.  
Regarding elements (4) and (5) (degree of disability and 
effective date), the Veteran was provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability in a March 2006 letter.  

Notwithstanding this belated Dingess notice on elements (4) 
and (5), the Board finds that the Veteran is not prejudiced.  
The Veteran had a meaningful opportunity to participate 
effectively in the processing of the claim.  As noted above, 
the Veteran was provided with notice of what type of 
information and evidence was needed to substantiate the claim 
for service connection in March 2005, prior to the initial 
adjudication of the claim.  The Veteran's claim was 
readjudicated in October 2007.  Further, as discussed in 
detail above, the preponderance of the evidence is against 
the claim for service connection, and therefore any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's VA 
treatment records, private medical records and VA medical 
records.  

The Board acknowledges that the Veteran was not examined for 
the purpose of addressing his service connection claim for a 
heart disorder; however, given the facts of this case a VA 
examination is not required.  VA's duty to provide a medical 
examination is not triggered unless evidence establishing 
that an event, injury, or disease occurred in service or a 
disease manifesting during an applicable presumptive period, 
and an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with 
service or a service-connected disability.  38 U.S.C.A. § 
5103A(d). 

In this case, there is no credible, competent evidence 
indicating that a heart disorder may be associated with 
service.  The Board finds that the evidence does not reflect 
competent evidence showing a nexus between service and the 
Veteran's coronary artery disease.  Thus, the evidence does 
not warrant the conclusion that a remand for an examination 
and/or opinion is necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4).  

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of the 
Veteran's claim hinges on what occurred, or more precisely 
what did not occur, during service or shortly thereafter.  In 
the absence of evidence of an in-service disease or injury, 
referral of this case to obtain an examination and/or an 
opinion as to the etiology of the Veteran's claimed 
disabilities would in essence place the examining physician 
in the role of a fact finder.  This is the Board's 
responsibility.  The holding in Charles was clearly 
predicated on the existence of evidence of both in-service 
incurrence and of a current diagnosis.  Simply stated, 
referral of this case for an examination or obtainment of a 
medical opinion under the circumstances here presented would 
not shed any additional light on the matters at issue.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 U.S.C.A. § 
5103A(a)(2) (West 2002).

Because the evidence of record is sufficient to make a 
decision on the claim, VA is not required to provide the 
Veteran with a medical examination absent a showing by the 
Veteran of a causal connection between the claimed disability 
and service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); see also 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  Such 
is not present in this case.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim and the evidence of 
record provides sufficient information to adequately evaluate 
the claim.  Therefore, no further assistance to the Veteran 
with the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for a heart disorder is 
denied.


REMAND

The Veteran asserts that he is entitled to a compensable 
rating for bilateral hearing loss because his hearing has 
increased in severity since his last VA examination in April 
2007.  The Veteran asserts that his VA issued hearing aids 
are uncomfortable and cause his ears to bleed.  In the 
Veteran's notice of disagreement, he stated that hearing aids 
have not improved his ability to distinguish sounds or voice 
levels.  The Veteran's representative asserts that the 
Veteran is entitled to a new VA examination because the 2007 
VA examiner did not state whether the Veteran was wearing his 
hearing aids at the time of the examination.  

The Veteran's April 2008 treatment records show that his 
hearing has decreased and that he no longer wears his hearing 
aids.  When a Veteran claims that his disorder is worse than 
when originally rated, and when the available evidence is too 
old for an evaluation of his current disorder, VA's duty to 
assist includes providing him with a new examination.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  As there is 
evidence of a worsening of the Veteran's disorder and his 
last VA examination was in 2007, a new VA examination is 
warranted.

Furthermore, the Veteran was not provided with the provisions 
of the precedential decision of the Court in Vazquez-Flores 
v. Peake, 22 Vet. App. 120 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Assure compliance with the provisions 
of the precedential decision of the Court 
in Vazques-Flores, in providing notice to 
the Veteran of what is necessary to 
establish a worsening of his service-
connected bilateral hearing loss.  
Vazquez-Flores v. Peake, 22 Vet. App. 120 
(2008).

2.  The Veteran should be scheduled for a 
VA examination to determine the current 
nature, extent and severity of his 
bilateral hearing loss.  Prior to the 
examination, the claims folder must be 
made available to the examiner for review.  
A notation to the effect that this record 
review took place must be included in the 
report of the examination.  The examiner 
should also state whether the examination 
was conducted with hearing aids.

3.  Thereafter, the Veteran's claim should 
be readjudicated.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative must be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


